              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DANNY RAY JONES, SR.,            )
                                 )
              Petitioner,        )
                                 )      1:16CV1158
     v.                          )      1:14CR294-1
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This matter is before the court on Petitioner’s motion to

vacate, set aside, or correct sentence made pursuant to 28

U.S.C. § 2255. (Doc. 160.) The Government has filed a response,

(Doc. 172), and Petitioner filed a reply, (Doc. 178). The issues

are ripe for ruling. For the reasons that follow, this court

dismisses petitioner’s motion.

I.   BACKGROUND

     Petitioner was charged in a multicount Indictment alleging

a violation of 21 U.S.C. § 846 (Count One) and multiple

violations of 21 U.S.C. §§ 841(a)(1) and 860 (Counts Eighteen,

Twenty, Twenty-Seven, Twenty-Eight, Twenty-Nine, Thirty, Thirty-

One, Thirty-Two, and Thirty-Three). (Indictment (Doc. 13).)

21 U.S.C. § 860 makes it a crime to violate 21 U.S.C.
§ 841(a)(1) within 1,000 feet of a protected area, in this case

a playground. (See id.) The Indictment also included forfeiture

allegations. (Id.)

    Petitioner entered a plea of guilty to Count One, Object

One, and Count Twenty on June 4, 2015, pursuant to a written

plea agreement. (Plea Agreement (Doc. 107).) On September 15,

2015, Petitioner was sentenced to 168 months of imprisonment on

Count One, Object One, and a concurrent 168-month sentence on

Count Twenty. (Judgment (Doc. 143); Minute Entry 09/15/2015.)

Petitioner did not appeal the sentence. On September 19, 2016,

Petitioner filed this motion seeking to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255. (Motion to

Vacate, Set Aside or Correct Sentence (“Pet’r’s Mot.”) (Doc.

160).) On October 17, 2016, Petitioner amended his original

petition. (Motion to Amend Motion to Vacate, Set Aside or

Correct Sentence (“Pet’r’s Am. Mot.”) (Doc. 164).)

    In both the original motion and the amended motion,

Petitioner alleges ineffective assistance of counsel in a

variety of ways all in relation to sentencing issues.

Petitioner’s amended motion generally restates those same issues

and adds additional arguments as to those issues.




                             - 2 -
      As a preliminary matter, this court notes Petitioner has

not complied with Rule 2 of the Rules Governing Section 2255

Proceedings, which requires that a motion filed pursuant to that

section “be signed under penalty of perjury by the movant or a

person authorized to sign it for the movant.” Rule 2(b)(5),

Rules Governing Section 2255 Proceedings. Although it may be

arguable that a district court should allow a Petitioner to

supplement the record by submitting the petition under oath or

by attaching an affidavit rather than deny the petition, see

Kafo v. United States, 467 F.3d 1063, 1068–71 (7th Cir. 2006),

this court has concerns about Petitioner’s failure to comply

with Rule 2. As will be explained hereafter, some of the

positions asserted by Petitioner now are contrary to his prior

representations to the court. This court will nevertheless

proceed to address the issues on the merits.

II.   ANALYSIS

      A petitioner seeking relief pursuant to 28 U.S.C. § 2255

must show that “the sentence was imposed in violation of the

Constitution or the laws of the United States, or that the court

was without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.” 28 U.S.C. § 2255(a).



                              - 3 -
“Unless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief,

the court shall . . . grant a prompt hearing thereon, determine

the issues and make findings of fact and conclusions of law with

respect thereto.” Id. § 2255(b).

    To demonstrate ineffective assistance of counsel, as

alleged here, a petitioner must establish: (1) that his

attorney's performance fell below a reasonable standard for

defense attorneys, and (2) that he was prejudiced by this

performance. See Strickland v. Washington, 466 U.S. 668, 688,

694 (1984). With respect to the first prong, the petitioner

bears the burden of affirmatively showing that his counsel's

performance was deficient, that is, that the performance fell

below an objective standard of reasonableness under prevailing

professional norms. Id. at 688–89; Spencer v. Murray, 18 F.3d

229, 233 (4th Cir. 1994). With respect to the second prong, the

petitioner must show that prejudice resulted from the deficient

performance, that is, that there is a reasonable probability

that but for counsel's unprofessional errors, the result of the

proceeding would have been different. Strickland, 466 U.S. at

694. A reasonable probability is one “sufficient to undermine

confidence in the outcome.” Spencer, 18 F.3d at 233 (citing



                             - 4 -
Strickland, 466 U.S. at 694). To obtain a hearing or any form of

relief, “a habeas petitioner must come forward with some

evidence that the claim might have merit.” Nickerson v. Lee, 971

F.2d 1125, 1136 (4th Cir. 1992), abrog’n on other grounds

recog’d, Yeatts v. Angelone, 166 F.3d 255 (4th Cir. 1999). The

petitioner “bears the burden of affirmatively proving

prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008).

If the petitioner fails to meet this burden, a “reviewing court

need not even consider the performance prong.” United States v.

Rhynes, 196 F.3d 207, 232 (4th Cir. 1999), vacated on other

grounds, 218 F.3d 310 (4th Cir. 2000) (en banc).

    Petitioner contends counsel was ineffective for failing to

object to certain facts in the Presentence Report. Those facts

are described as follows: (1) Petitioner contends the total

quantity of drugs was less than that described in Paragraph 41

of the Presentence Report; (2) Petitioner contends he never

conducted a drug sale within 1,000 feet of a protected area; (3)

Defendant contends he did not maintain a premises for

manufacturing or distributing a controlled substance; (4)

Petitioner contends he did not involve an individual less than

18 years of age; (5) Petitioner contends he was not a manager or

supervisor; and (6) Petitioner contends counsel did not prepare



                             - 5 -
him for sentencing appropriately. (Pet’r’s Mot. (Doc. 160) at

4-5.) In his amended motion, (Pet’r’s Am. Mot. (Doc. 164)),

Petitioner restates these objections but then adds two new

arguments. Those two arguments are that counsel “was advised by

counsel . . . [that] he would receive no more than seven years

in prison,” (id. at 7), that Petitioner “was entitled to full

discovery,” and that counsel advised “that discovery was not

necessary,” (Id.)

      Petitioner does not challenge his guilty plea nor does

Petitioner allege there were any irregularities in his Rule 11

hearing. This court has separately reviewed the Rule 11

transcript, (Transcript of Change of Plea (“Change of Plea Tr.”)

(Doc. 169)), and concludes that the guilty plea was knowing and

voluntary, and that the hearing complied with Fed. R. Crim. P.

11.

      [C]ourts must be able to rely on the defendant's
      statements made under oath during a properly conducted
      Rule 11 plea colloquy. . . . Thus, in the absence of
      extraordinary circumstances, . . . a district court
      should, without holding an evidentiary hearing,
      dismiss any § 2255 motion that necessarily relies on
      allegations that contradict the [defendant's] sworn
      statements.

United States v. Lemaster, 403 F.3d 216, 221–22 (4th Cir. 2005).

      With respect to the guilty plea and the factual basis

Petitioner knowingly and willfully entered at the Rule 11


                              - 6 -
hearing, “[a] movant's ‘declarations in open court carry a

strong presumption of verity,’ and a prisoner found guilty based

on a guilty plea is ‘bound by the representations he makes under

oath during a plea colloquy’ unless he provides ‘clear and

convincing evidence to the contrary.” Colley v. United States,

Nos. 1:15-cr-203 (LMB); 1:16-cv-1297 (LMB), 2017 WL 1362031, at

*4 (E.D. Va. Mar. 24, 2017) (quoting Blackledge v. Allison, 431

U.S. 63, 74 (1977) and Fields v. Attorney Gen. of State of Md.,

956 F.2d 1290, 1299 (4th Cir. 1992)).

    A.   Petitioner’s allegations as to counsel’s advice
         regarding the length of sentence, the absence of
         discovery, and counsel’s failure to object to the fact
         that distribution occurred within 1,000 feet of a
         playground

    These issues are frivolous and quickly resolved by

reference to the Rule 11 hearing. Petitioner presents no

evidence, much less clear and convincing evidence, that his

statements under oath should not be binding.

    The Rule 11 hearing establishes that any claims of

Petitioner as to counsel’s advice that he would receive no more

than seven years in prison and his claim that he was not

provided discovery should be dismissed without an evidentiary

hearing. During the course of the Rule 11 hearing, this court

asked:



                             - 7 -
     THE COURT: And have you fully discussed the charges
     contained in the indictment and the case in general
     with your attorney?

     DEFENDANT JONES, SR:   Yes, sir.

           . . . .

     THE COURT: And have you and your attorney discussed
     any possible defenses you might have to the charges?

     DEFENDANT JONES, SR:   We’ve discussed everything, sir.

(Change of Plea Tr. (Doc. 169) at 7-8.) Petitioner’s statements

given under oath are directly contrary to his claim now that

Petitioner did not receive discovery or that he was advised that

discovery was not necessary.1

     Furthermore, this court inquired as to Petitioner’s

understanding of counsel’s advice and any sentence he might

receive:

     THE COURT: Now, your attorney may have discussed the
     guidelines with you, and he may have given you some
     estimate of what he thinks your sentencing guideline
     range might be or what he thinks your sentence might
     be. However, no one knows what that sentencing
     guideline range or sentence will be until after the
     guideline range has been calculated by the Probation
     Office in the presentence report, and I have had the
     opportunity to consider that calculation as well as
     any objections you or the United States might have.

          As a result, do each of you understand that your
     guideline range and your sentence may be different



     1 Petitioner also makes no reference to any prejudice he
suffered even if discovery was not provided.

                                - 8 -
    from any estimate your attorney may have provided to
    you? Mr. Jones, Sr.?

    DEFENDANT JONES, SR:   Yes, sir.

         . . . .

    THE COURT: And do each of you understand that this
    Court can use a guideline range or impose a sentence
    that is more severe than any estimated to you by your
    attorney? Mr. Jones, Sr.?

    DEFENDANT JONES, SR:   Yes, sir.

(Id. at 21-22.)

    Petitioner’s responses, given under oath at the Rule 11

hearing, are completely contrary to any suggestion that he had

some understanding from his attorney that his sentence would be

seven years, even if his attorney did in fact provide him with

that estimate. Petitioner clearly understood during the Rule 11

hearing that his sentence would be determined by this court in

the future, and no one knew what that sentence would be.

    A significant part of the Rule 11 hearing is an explanation

by the court to a defendant of the elements of the offense to

which he is pleading guilty, insuring a defendant’s clear

understanding of those elements. See Fed. R. Crim. P.

11(b)(1)(G) (requiring the court to “determine that the

defendant understands . . . the nature of the charge to which

the defendant is pleading” before accepting a plea of guilty).



                             - 9 -
In this case, Petitioner pled guilty to a violation of 21 U.S.C.

§ 846 (Count One) and a violation of 21 U.S.C. §§ 841(a)(1) and

860 (Count Twenty). The plea colloquy as to the elements of the

offense, Petitioner’s understanding of those elements, and his

admission of those elements is as follows:

    THE COURT: All right. Mr. Jones, Sr., turning first
    to your case, you are entering a plea of guilty to
    Count One and Count Twenty. Count One charges a
    violation of Title 21, United States Code, Section
    846. The elements of that offense, that is, the facts
    the United States would be required to prove beyond a
    reasonable doubt at any trial, include all of the
    following:

         One, that there was an agreement between two or
    more persons to undertake conduct that would
    constitute the offense charged in the indictment, that
    is, to knowingly or intentionally manufacture,
    distribute, or dispense a mixture and substance
    containing a detectable amount of cocaine
    hydrochloride.

         And, two, that you knew of the conspiracy.

         And, three, that you knowingly and voluntarily
    became a member of that conspiracy.

         Do you understand the elements of the offense
    charged in Count One Object One?

    DEFENDANT JONES, SR:   Yes, sir, Your Honor.

    THE COURT: And with respect to Count Twenty, Count
    Twenty charges a violation of Title 21, United States
    Code, Section 860. The elements of that United States,
    that is, the facts the United States would be required
    to prove beyond a reasonable doubt at trial, include
    all of the following:



                             - 10 -
     That is, that you were in violation of Title 21,
United States Code, Section 841(a)(1) in that you
distributed a quantity of marijuana, a controlled
substance as described in the indictment, and a
quantity of cocaine base, a controlled substance as
described in the indictment.

     And, two, at the time of that distribution, you
knew that the substances distributed were controlled
substances.

     And, three, at the time of that distribution, you
were within 1,000 feet of a playground or housing
facility owned by a public housing authority.

     Do you understand the elements of the offense
charged in Count Twenty?

DEFENDANT JONES, SR:   Yes, sir, Your Honor.

THE COURT: And do you further understand that by
pleading guilty to these two offenses, you are
admitting to the elements of these two offenses as
those facts — do you need to ask Mr. Aus a question?

DEFENDANT JONES, SR:   Yes, sir, Your Honor.

THE COURT:   All right.

(Discussion between defendant and Mr. Aus.)

MR. AUS: Your Honor, he was answering the affirmative
of your question.

THE COURT: All right. Do you further understand that
by pleading guilty to these two offenses, you are
admitting to the elements of the offenses as those
facts are described in the indictment?

DEFENDANT JONES, SR:   Yes, sir.

THE COURT:   Do you understand that?

DEFENDANT JONES, SR:   (Nodding.)


                          - 11 -
    THE COURT: All right. Do you have any questions
    before I call upon you to enter your plea in this
    case?

    DEFENDANT JONES, SR:   No, sir, Your Honor.

    THE COURT: All right. Then in Case No. 1:14CR294-1,
    United States versus Danny Ray Jones, Sr., how do you
    plead to the offense charged in Count One, Object One?
    Guilty or not guilty?

    DEFENDANT JONES, SR:   Guilty, Your Honor.

    THE COURT: And how do you plead to the offense
    charged in Count Twenty? Guilty or not guilty?

    DEFENDANT JONES, SR:   Guilty, Your Honor.

(Id. at 25-28).

    Petitioner’s responses at his Rule 11 hearing, given under

oath, establish that he understood the elements of Count Twenty,

that one of those elements included the fact that his

distribution of a controlled substance occurred within 1,000

feet of a playground or housing facility, and that he was

pleading guilty because he was in fact guilty. These statements

all establish that counsel was not ineffective for failing to

challenge that fact at sentencing. Petitioner offers no

explanation as to why his admissions should be disregarded. “[A]

district court should, without holding an evidentiary hearing,

dismiss any § 2255 motion that necessarily relies on allegations

that contradict the [defendant's] sworn statements.” Lemaster,


                             - 12 -
403 F.3d at 221–22. This court finds Petitioner’s claim that he

never distributed a controlled substance within 1,000 feet of a

protected area wholly without merit. That claim will therefore

be dismissed.

    B.   Counsel’s alleged failure to object to drug quantity
         and managerial role

    Petitioner alleges that counsel failed to object to an

inaccurate drug quantity and failed to object to the leadership

role adjustment. (Pet’r’s Mot. (Doc. 160) at 4–5.) As an initial

matter, these allegations are simply false, as counsel did

object to these calculations as contained in the Presentence

Report. (Petitioner’s Response to Presentence Investigation

Report (“Pet’r’s Resp. to PSR”) (Doc. 131) at 1-4.)

    Petitioner argues that “the drug quantity was wrong in

¶ 41.” (Pet’r’s Mot. (Doc. 160) at 4.) In his amended motion,

Petitioner states that

    Petitioner numerously pointed out to counsel that the
    drug quantity identified in the PSR in ¶ 40 that
    Petitioner distributed a marijuana equivalence of
    1,123.88 grams within 1,000 feet of a school or
    playground, while ¶ 41 states 1,123.88 kilograms of
    marijuana instead. Petitioner numerously sought
    counsel to correct the discrepancy because the amount
    listed in paragraph 41 was inaccurate and effectively
    violated Petitioner’s substantial rights.




                             - 13 -
(Pet’r’s Am. Mot. (Doc. 164) at 4.)2

     As the Government argues, this is clearly a typographical

error which this court should have caught, but which does not in

any way affect the case, the sentencing proceedings, or the

result. In the Presentence Report, ¶ 40 describes a calculation

for Count Twenty based upon a marijuana equivalency of 1,123.88

grams, resulting in a Base Offense Level 30. (See Presentence

Investigation Report (“PSR”) (Doc. 133) ¶ 40.) That is clearly a

typographical error, however, for the following reasons: (1)

1,123.88 grams would not produce a Base Offense Level of 30, and

the calculation of a base level 30 is correct for 1,123.88

kilograms, (see U.S.S.G. § 2D1.1 (2014)); (2) the next paragraph

in the Presentence Report contains the corrected amount,

1,123.88 kilograms and the corresponding Base Offense Level 30,

(see PSR (Doc. 133) ¶ 41); and (3) the Presentence Report

provides the relevant drug quantity in bold print in the offense

conduct section as 1,123.88 kilograms of marijuana, (see id.

¶ 35). A typographical error in this case does not provide a




     2
      As described above, Petitioner’s claim that he did not
distribute controlled substances within 1,000 feet of a
protected area is false and will not be further addressed in
this opinion.

                             - 14 -
basis upon which to find Petitioner’s counsel rendered

ineffective assistance of counsel.

    Nevertheless, even assuming there was some ambiguity in the

drug quantities, that matter was resolved at sentencing. During

the initial phase of the sentencing, counsel for Defendant

advised of his objections to the Presentence Report — the weight

of the drugs attributable to Petitioner and the managerial role.

“When objecting to drug quantities as set forth in the

Presentence Report, the defendant has an affirmative duty to

show that the information contained in the report is inaccurate

or unreliable.” United States v. Carter, 300 F.3d 415, 425 (4th

Cir. 2002). A discussion took place at sentencing as to which

drug quantities Petitioner was challenging and upon what basis

Petitioner challenged those quantities. (Sentencing Transcript

(“Sentencing Tr.”) (Doc. 170) at 5-8.) During that exchange,

Petitioner admitted to four kilograms of cocaine and did not

deny selling marijuana in the transactions captured on tape,

which resulted in a Base Offense Level 30. Counsel then conceded

that a Base Offense Level 30 applied. Following that discussion,

the following exchange took place:

    THE COURT: Mr. Jones, Sr., let me ask you. You've
    heard the discussion. You and your attorney objected
    to a drug quantity that put your base offense
    guideline at a Level 30 contending that some of the


                             - 15 -
    witnesses were not credible. However, after some
    discussion, it appears that Mr. Aus, in light of the
    evidence in the case, is not going to object further;
    as a matter of fact, would be deemed to withdraw the
    objection to drug quantity. Do you understand all
    that?

    THE DEFENDANT:   Yes, sir.

    THE COURT: And do you wish — do you need to talk to
    Mr. Aus further before I overrule the objection based
    on the information provided here today?

    THE DEFENDANT:   (Nodding.)

    THE COURT:    Are you going to need to talk to Mr. Aus
    further?

    THE DEFENDANT: No, I'm good.

    THE COURT: All right. You may have a seat. Then I will
    overrule the objection based on the concession of the
    defendant with respect to the Level 30 base offense
    level related to quantities, understanding that a
    Level 30 encompasses -- let's see, what does it say in
    terms of marijuana -- a 1,000 kilograms but less than
    3,000 kilograms of marijuana. That's a broad range,
    and, to some degree, based on estimates provided, I
    think there's an argument that the estimates
    understate, but I also understand the argument that
    the estimates overstate to some degree the quantity,
    but that a Level 30 is a reasonable calculation.

(Id. at 11-12.)

    Petitioner’s contention that counsel failed to object to

drug quantities is factually incorrect; Petitioner’s suggestion

that the correct quantity was 1,123.88 grams of marijuana is not

only without foundation but also contrary to Petitioner’s

admission during the sentencing hearing. “Where the files and


                              - 16 -
records conclusively show that the prisoner is entitled to no

relief, summary dismissal is appropriate.” Raines v. United

States, 423 F.2d 526, 529 (4th Cir. 1970).

    As noted above, Petitioner also claims counsel was

ineffective for failing to object to an aggravating role

adjustment. Petitioner received a three-level enhancement

pursuant to U.S.S.G. § 3B1.1(b) because he was a manager or

supervisor in criminal activity that involved five or more

participants. Petitioner’s counsel did object to the managerial

role adjustment. (Pet’r’s Resp. to PSR (Doc. 131) at 3–4.)

Petitioner now contends that counsel failed to object and that

“[t]he Government offers no evidence to support this claim.”

(Pet’r’s Mot. (Doc. 160) at 5.)

    To the contrary, upon the objection filed by counsel, the

Government did present evidence at the sentencing hearing as to

Petitioner’s role in the offense. The United States called David

Walker (“Walker”) to testify in response to Petitioner’s

objection. (Sentencing Tr. (Doc. 170) at 19). Walker was an

Orange County Sheriff’s investigator who participated in the

investigation of Petitioner. (Id.) Walker identified audio and

video of various transactions involving Petitioner and Mark

McAdoo; those recordings included Petitioner’s statements



                             - 17 -
reflecting Petitioner’s knowledge of the conspiracy. (Id. at 21–

27.) At the conclusion of the evidence, and based on facts in

the Presentence Report with which Petitioner agreed, (see id. at

4), this court found there was no dispute the drug activity

“involved five or more participants . . . [including Petitioner,

his son,] Ethan Gray Peace, Troy Lee Pore, Jamaal Scarborough,

and Mark McAdoo, at a minimum.” (Id. at 39.) This court further

found that Petitioner’s recruitment of accomplices, his

provision of locations to further entice individuals into

participating, all supported a finding that the three-level

adjustment pursuant to U.S.S.G. § 3B1.1(b) applied. (Id. at

40-43.)

    This court therefore finds, first, with respect to the

aggravating adjustment under U.S.S.G. § 3B1.1(b), that “the

files and records conclusively show that the prisoner is

entitled to no relief, [and] summary dismissal is appropriate.”

Raines, 423 F.2d at 529. This court further finds that

Petitioner’s “conclusory allegations contained in a § 2255

petition may be disposed of without further investigation by the

[d]istrict [c]ourt.” United States v. Dyess, 730 F.3d 354, 359

(4th Cir. 2013) (quotation marks omitted). Petitioner’s claim




                             - 18 -
that counsel was ineffective for failing to object to the three-

level adjustment is frivolous and will therefore be dismissed.

    C.   Counsel’s alleged failure to object to the Guideline
         adjustments for maintaining a premises (U.S.S.G.
         § 2D1.1(b)(12)) and for involving an individual under
         the age of 18 (U.S.S.G. § 2D1.1(b)(15)(B)), and
         failure to properly prepare Petitioner for sentencing

    Petitioner contends counsel was ineffective for failing to

object to the maintaining-a-premises adjustment under U.S.S.G.

§ 2d1.1(b)(12). Petitioner argues that “[t]he Government’s own

evidence, two videos showing controlled buys taking place at two

different locations. [sic] Movant maintained a primary residence

and garage and the video showed one buy at Movant’s garage. The

garage was used for business, and repair of equipment for his

business.” (Pet’r’s Mot. (Doc. 160) at 4.)

    U.S.S.G. § 2D1.1(b)(12) (2014) provides: “If the defendant

maintained a premises for the purpose of manufacturing or

distributing a controlled substance, increase by 2 levels.”

Application Note 17 provides that

    Manufacturing or distributing a controlled substance
    need not be the sole purpose for which the premises
    was maintained, but must be one of the defendant’s
    primary or principal uses for the premises, rather
    than one of the defendant’s incidental or collateral
    uses for the premises. In making this determination,
    the court should consider how frequently the premises
    was used by the defendant for manufacturing or
    distributing a controlled substance and how frequently



                             - 19 -
    the premises was used by the defendant for lawful
    purposes.

U.S. Sentencing Guidelines Manual § 2D1.1, cmt. n.17 (U.S.

Sentencing Comm’n 2014). Petitioner’s argument, focusing solely

upon the video presented at the sentencing hearing, ignores

facts which he admitted both in the factual basis and the

presentence report.

    In the factual basis, one supplier stated that his

marijuana transactions with Petitioner “took place at Jones,

Sr.’s residence.” (Factual Basis (Doc. 72) at 4.) The factual

basis further describes the fact that “[t]he distributions of

cocaine and marijuana described in Counts 27, 28, 30, 31 and 33

of the indictment took place at Jones, Sr.’s residence.” (Id. at

4-5.)

    The factual basis therefore properly sets forth sufficient

facts to support the enhancement for maintaining a premises

pursuant to U.S.S.G. § 2D1.1(b)(12). Similarly, the facts

contained in the Presentence Report and admitted to by

Petitioner provide nearly incontrovertible support for the

enhancement. (See PSR (Doc. 133) at 8, 11.)

    Similarly, with respect to the adjustment for involving an

individual under the age of 18 pursuant to U.S.S.G.

§ 2D1.1(b)(15)(B), Petitioner argues that defense counsel should


                             - 20 -
have objected to this enhancement. Petitioner states that “[t]he

Government offered no evidence to support this enhancement. At

all times Troy Lee Porter was 18 years of age or over.”3 (Pet’r’s

Mot. (Doc. 160) at 4.) Petitioner further argues that “[c]ounsel

was ineffective for failing to object to the ‘Mens Rea’ required

to establish a sentencing enhancement for involving a person

less than 18 years of age.” (Pet’r’s Am. Mot. (Doc. 164) at 7.)

     U.S.S.G. § 2D1.1(b)(15)(B) (2014) provides:

     (15) If . . . the defendant receives an adjustment
     under § 3B1.1 (Aggravating Role) and the offense
     involved 1 or more of the following factors:

     . . .

          (B) the defendant, knowing that an individual was
     (i) less than 18 years of age . . . distributed a
     controlled substance to that individual or involved
     that individual in the offense;

     . . .

     Increase by 2 levels.

U.S. Sentencing Guidelines Manual § 2D1.1(15)(B).




     3
      Petitioner fails to elaborate further upon that statement
and gives no indication of his understanding of what “at all
times” means. Petitioner pled guilty to Count One, which charges
a conspiracy that existed from 2009 to July 9, 2014. Given the
long-term nature of this drug conspiracy, this court does not
find Petitioner’s allegation, standing alone, as providing a
reliable fact.

                             - 21 -
     Here again, the factual basis, which Jones admitted,

contains the following facts:

     CS-2 advised the agents that he/she began selling
     marijuana and subsequently cocaine for JONES, SR. at
     the age of 15. CS-2 stated he was advised by JONES,
     SR. that he could make more money selling one to two
     ounces of cocaine than selling 30 pounds of marijuana.
     CS-2 sold cocaine to kids at a local school, as well
     as other customers. The cocaine was supplied to CS-2
     by JONES, SR. JONES, SR. supplied CS-2 with one-half
     of an ounce (½) of cocaine every other day for
     approximately two years. CS-2 was also allowed to rent
     one of JONES, SR.’s rental properties in Efland, North
     Carolina for $300 per month.

(Factual Basis (Doc. 72) at 5–6.) The Presentence Report, also

admitted to by Petitioner, contained the same information. (PSR

(Doc. 133) ¶ 29.) The Presentence Report goes on to recognize

the minor as Troy Lee Pore. (Id.)4

     For three reasons, Petitioner is not entitled to relief

under these allegations.

     First,

     [a] mere objection to [a] finding in the presentence
     report is not sufficient. The defendant has an

     4 To the extent Petitioner is now raising a contention that
he did not know Troy Lee Pore was under the age of 18 during the
two years Pore sold controlled substances for Petitioner, his
admission to the factual basis and the Presentence Report facts
stating Pore was 15 years old when he started selling for
Petitioner establishes otherwise. Even if this admission is not
somehow sufficient, Pore apparently rented a place to live from
Petitioner and, as he states, sold cocaine to kids at a local
school; these facts present circumstances which support a
finding Petitioner knew Pore was under the age of 18.

                                - 22 -
    affirmative duty to make a showing that the
    information in the presentence report is unreliable,
    and articulate the reasons why the facts contained
    therein are untrue or inaccurate. Without an
    affirmative showing the information is inaccurate, the
    court is “free to adopt the findings of the
    [presentence report] without more specific inquiry or
    explanation.”

United States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990)

(quoting United States v. Mueller, 902 F.2d 336, 346 (5th Cir.

1990). Petitioner fails to allege any information that would

have allowed counsel to make an objection sufficient to

demonstrate why the facts contained in the Presentence Report

were not reliable. Petitioner cannot complain about counsel’s

failure to object where such an objection would have been

fruitless.

    Second, “vague and conclusory allegations contained in a

§ 2255 petition may be disposed of without further investigation

by the [d]istrict [c]ourt.” Dyess, 730 F.3d at 359. Petitioner

offers nothing more than vague and conclusory allegations as to

the alleged ineffective assistance rendered by his counsel.

    Third, to establish ineffective assistance of counsel,

Petitioner “bears the burden of affirmatively proving

prejudice.” Bowie, 512 F.3d at 120. If the petitioner fails to

meet this burden, a “reviewing court need not even consider the

performance prong.” Rhynes, 196 F.3d at 232. To establish


                             - 23 -
prejudice, Petitioner must show that there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different. Strickland,

466 U.S. at 694. Petitioner fails to show that there is any

reasonable probability the result of this proceeding would have

been different.

    Finally, Petitioner contends that counsel failed to

properly prepare him for sentencing. Specifically, Petitioner

alleges that counsel “failed to advise and prepare [M]ovant for

sentencing hearing allocution where Movant could have objected

to the categorization in the PSR and could speak more

effectively in a way to assist in mitigating his sentence.”

(Pet’r’s Mot. (Doc. 160) at 5.) The record reflects that counsel

argued vigorously for Petitioner at sentencing, requesting a

downward variance to a seven-year sentence. (Sentencing Tr.

(Doc. 170) at 49; see id. generally at 45-49.) Petitioner was

provided an opportunity to address the court and responded, “I’m

good, Your Honor.” (Id. at 52-53.)

    “Vague and conclusory allegations contained in a § 2255

petition may be disposed of without further investigation by the

[d]istrict [c]ourt.” Dyess, 730 F.3d at 359. Petitioner’s




                             - 24 -
allegations that counsel failed to prepare him for sentencing

should therefore be dismissed.

III. CONCLUSION

    Petitioner presents no basis upon which to find he is

entitled to relief, as the files and records of the case

conclusively show that the prisoner is not entitled to relief.

Even assuming some error on the part of counsel, which does not

appear from this record, Petitioner has not shown any reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different. Strickland,

466 U.S. at 694.

    IT IS HEREBY ORDERED that Petitioner’s Motion and Amended

Motion to Vacate, Set Aside, or Correct Sentence, (Docs. 160,

164), are DENIED and this action is DISMISSED WITH PREJUDICE.

    IT IS FURTHER ORDERED that Petitioner’s Motion for

Extension of Time to File Response to Motion to Dismiss, (Doc.

174), is GRANTED and that Petitioner’s Reply, (Doc. 178), is

deemed timely filed as of March 13, 2017.

    A judgment dismissing this action will be entered

contemporaneously with the Memorandum Opinion and Order. Finding

no substantial issue for appeal concerning the denial of a




                             - 25 -
constitutional right affecting the conviction, nor a debatable

procedural ruling, a certificate of appealability is not issued.

    This the 24th day of September, 2019.




                              _______________________________________
                                  United States District Judge




                             - 26 -
